DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered. Claims 1, 3-9, 11-14, 16, and 19-21 are pending and are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 11-14, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Georgaki et al. (J. Cell. Mol. Med., 13, 3929-3938, 2009- cited in the previous Office actions) in view of Purshke et al (U.S. Pat. 8,871,920), Bi et al. (NK cell exhaustion. Frontiers in Immunol. 8, Article 760, 2017) and Marin-Acevedo et al. (J. Hemat. Oncol. 11, 39, 2018) (cited in the previous Office actions).
The claims are drawn to a method for improving a response in an individual to
checkpoint inhibitor therapy, comprising the step of administering idronoxil (phenoxodiol). The individual may had been administered immune-oncology therapy or therapy with idronoxil with partial or no results. The immuno-oncotherapy and idronoxil are to be administered concurrently. Idronoxil is to be administered so that to establish a plasma concentration of 40 ng/mL to 400 μg/ml. The checkpoint inhibitor may be a CTAL-4, PD- 1 or PD-L1 inhibitor.
Georgaki et al. discloses the role of phenoxodiol (PXD) (a.k.a. idronoxil) in
regulating immune responses and its effect on human peripheral blood mononuclear cells (PBMC). The reference discloses that lower concentrations of PXD augmented PBMC cytotoxicity and enhanced lytic function of natural killer cells by direct stimulation. In an in vivo colon cancer model, Balb/C mice administered PXD exhibited significantly reduced tumor growth rates and prolonged survival. Ex vivo results showed that PXD stimulated both NK and tumor-specific cell lytic activity. PXD enhanced the killing capacity of NK cells several fold. The reference concluded that PXD, when administered in a low dose, can act as an immunomodulator, enhancing impaired immune responses seen in cancer patients (abstract; page 3930, column 1; results). The reference also discloses that PXD is well-tolerated at doses up to 30mg/kg (i.e. up to 2100mg per 70kg individual (page 3930, column 1)).
While Georgaki et al. does not specifically disclose that PXD is administered
together with an immunotherapy agent,  it is obvious from the disclosure that PXD is able to improve specific immune cell functions and act as an immunoenhancer.
Purshke et al. discloses that the use of Phenoxodiol results in a decrease of S1P content and was used successfully tested in different types of cancer and prostate cancer. The same effect is obtained by using a neutralizing anti-S1P antibody that significantly blocked tumor growth. The antibody inhibited tumor progression in mouse models of breast carcinoma, ovarian cancer, in a lung adenocarcinoma xenograft model and in an allograft model of murine melanoma (col. 23, lines 44-54). The art is aware that other S1P inhibitors (FTY720 and SEW2871) reverse the inhibitory role of S1P on natural killer cell mediated lysis of K562 tumor cells. The inhibitory effect of S1P for NK cell lysis of K562 cells was directed toward S1P1 expressed on the tumor cells but not on NK cells (see  Rolin et al., FTY720 and SEW2871 reverse the inhibitory effect of S1P on natural killer cell mediated lysis of K562 tumor cells and dendritic cells but not on cytokine release. Cancer Immunol. Immunother. 59, 575-586, 2010).
Bi et al. (NK cell exhaustion. Frontiers in Immunol. 8, Article 760, 2017) indicate that, on the other hand, once infiltrated in the tumoral microenvironment (TME). NK cell may be inhibited or exhausted. A phenotypic signature of NK cell exhaustion is the
upregulation of inhibitory receptors (Figure 1). For example, PD-1, as a well-known target in immunotherapy, is a proven checkpoint on T cells. PD-1 overexpression in NK cell line resulted in decreased degranulation, indicating that PD-1 signaling is
suppressive not only on T cells but also on NK cells. PD-1 was found to be upregulated on NK cells from tumor patients, such as those with Kaposi sarcoma, renal cell carcinoma, multiple myeloma, and EBV-associated posttransplant lymphoproliferative disorders. Such upregulation of PD-1 on NK cells was found confined to a subset of CD56dim NKG2A−KIR+CD57+ cells. Such high PD-1 expression was found associated with reduced proliferative capability in response to cytokines, impaired degranulation, and poor cytokine production by NK cells. The data indicate that PD-1 is not only associated with the exhausted status of NK cells but PD-1 signaling also might contribute to NK cell exhaustion.
	It is apparent that treating tumors with idronoxil would be acting by enhancing the killing  NK capability, by enhancing NK cell infiltration at tumor site and by immuno-modulatory effects (as per Georgaki et al. and Purshke et al.).  Once in the tumor vicinity though, the skilled artisan would have to contend with the increased PD-1 expression on NK cells. The solution to oppose the checkpoint inhibition is known in the art, for example indicated by Marin-Acevedo et al.
Marin-Acevedo et al. teaches that immune checkpoints consist of inhibitory and
stimulatory pathways that maintain self-tolerance and assist with immune response. In
cancer, immune checkpoint pathways are often activated to inhibit the nascent anti-tumor immune response. Immune checkpoint therapies act by blocking or stimulating these pathways and enhance the body’s immunological activity against tumors. Cytotoxic T lymphocyte-associated molecule-4 (CTLA-4), programmed cell death receptor-1 (PD-1), and programmed cell death ligand-1(PD-L1) are the most widely studied and recognized inhibitory checkpoint pathways. Drugs blocking these pathways are currently utilized for a wide variety of malignancies and have demonstrated durable clinical activities in a subset of cancer patients (abstract; fig.1).
Thus, a person of ordinary skill in the art, when following the teachings of Georgaki et al. and use idronoxil for treating solid tumors, would be aware of the drugs potential to infiltrate tumors by antagonizing the S1P (as taught by Purshke et al.) In the TME though, the NK-cell would have to contend with exhaustion, due to checkpoint inhibitory molecule increased expression, and the artisan will use the teachings in the art to inhibit the checkpoint inhibitors, following Marin-Acevedo’s teachings, with a reasonable expectation of success. The expectation of success is further bolstered by the teaching of Stojanovic et al. (CTLA-4 is expressed by activated mouse NK cells and inhibits NK cell IFN-γ production in response to mature dendritic cells. J. Immunol. 192, 4184-4191, 2014), which indicate that tumor-infiltrating NK cells represent potential targets of antiCTLA-4 mAb-based immunotherapy and contribute to orchestrating efficient immune responses upon CTLA-4 blockade. Combinatorial strategies incorporating CTLA-4 blockade and NK cell- based therapies might lead to clinical benefits in the treatment of cancer (p. 4090).
 Last but not least argument in favor of combining idronoxil with checkpoint inhibition therapy is offered by Li et al. (Li’871 and Li’872- cited in previous Office actions). The references disclose methods and compositions for treating/preventing breast or melanoma cancer patients  with S-equol ((3S)-3-(4-Hydroxyphenyl)-3,4-dihydro-2H-1-benzopyran-7-ol) which is  hydrogenated version of idronoxil (3-(4-Hydroxyphenyl)-2H-1-benzopyran-7-ol) in combination with  a PD-1 inhibitor. 
With regards to the dose to be administered, administering the same dose will
inevitably produce the same plasma concentrations as per Georgaki teachings. It is
considered that determining the most effective dose is achieved through routine
noninventive steps and cannot provide a patentable inventive step. Determining the
administration order, route, and whether to treat based on response to a prior therapy is
considered to be within the scope of the skilled person. No inventive ingenuity would be
required on the part of the skilled person to determine treatment options based on these
factors.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647